DETAILED ACTION
In the Non-Final Rejection mailed 9/29/2020:
Claims 1-6 were rejected.
Claims 7 and 9-19 were withdrawn.
Claim 8 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/25/2021 has been entered:
Claims 1-2, 4-7, and 9-19 are active.
Claims 3 and 8 are cancelled.
Claims 7 and 9-19 are withdrawn.
Response to Arguments
Applicant’s arguments, filed 1/25/2021, with respect to the rejections of claims 1-2 and 4-6 have been fully considered and are persuasive. The rejections of claims 1-2 and 4-6 have been withdrawn. 
Specification
The amendments to the abstract and the specification filed 1/25/2021 have been entered.
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art neither teaches, nor makes obvious, a method of producing rifling in a barrel of a gun at least comprising passing an electrolyte solution through the bore of the barrel while guiding the tool through the bore, applying a pulsed electrical voltage to the barrel and the tool such that a direct current is generated where the barrel is the anode and the tool head is the cathode and the electrolyte .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 9-19 directed to an invention non-elected without traverse. Accordingly claims 7 and 9-19 have been cancelled.
Conclusion
Claims 1-2 and 4-6 are allowed. Claims 3 and 7-19 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641